Citation Nr: 0208339	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  97-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Huntington, West Virginia, that denied the veteran's claim 
for a rating in excess of 30 percent for his service-
connected PTSD.  This matter was previously before the Board 
in April 1999 at which time it was remanded to the RO for 
additional development.  In a January 2002 rating decision, 
the RO increased the veteran's rating for PTSD from 30 to 50 
percent disabling, effective June 20, 1996. 

In September 1998, the veteran presented testimony to the 
undersigned Board member at a videoconference hearing.  A 
transcript of that hearing has been made a part of the 
record.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD does not include 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation, obsessive rituals which interfere with routine 
activities, intermittently illogical speech, near continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance or hygiene, difficulty in adapting to stressful 
circumstances, or an inability to establish or maintain 
effect relationships.

2.  The veteran's PTSD does not cause a severe inability to 
establish and maintain effective or favorable relationships 
with people.  A severe impairment in ability to obtain or 
retain employment due to PTSD is not found.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2001) and 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the September 1996 statement of the case, September 
1997 and January 2002 supplemental statements of the case, 
the April 1999 Board remand, and various correspondence from 
the RO, the veteran and his representative have been notified 
of the law and regulations governing entitlement to the 
benefit he seeks, the evidence which would substantiate his 
claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran requested a 
videoconference hearing before a member of the Board at the 
RO and that hearing was held in September 1998.  Furthermore, 
the RO has arranged for the veteran to undergo VA 
examinations in connection with the claim, most recently at 
the request of the Board, and has obtained VA outpatient 
treatment records from the VA medical facility identified by 
the veteran.  The Board notes that neither the veteran nor 
his representative has identified any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I. Background 

The veteran's service record (DD Form 214) shows that his 
service from August 1968 to August 1970 included a one-year 
tour in Vietnam, and his military occupational specialty was 
that of a light automatic weapons crewman. 

A VA progress note dated in April 1994 shows that the veteran 
had not worked since January of that year due to a back 
injury he sustained while working for a construction company.  
Prior to that, he had worked in a coal mine for many years.  
He was diagnosed as having adjustment disorder with anxious 
and depressed mood secondary to physical illness and 
situational factors.

At a VA psychiatric examination in September 1995, the 
veteran described his employment history as including working 
in the coal mines off and on for 23 years and driving a 
tractor-trailer and wrecker truck for a few months.  He 
complained of having problems with nerves for over 20 years 
and of using "the bottle" to cover his problems.  He 
complained of feeling nervous, anxious and edgy and said that 
the least little thing bothered him.  He said that he stayed 
in his bedroom most of the time.  He had financial worries 
and said that he was worse now that he wasn't working.  He 
attempted suicide in the past, was easily startled and had a 
bad temper.  On examination, the veteran was tense, anxious 
and edgy.  He was oriented to time, place and person.  There 
was no evidence of active hallucinations or delusions.  
Attention and concentration were normal.  There was no 
evidence of looseness of associations, flight of ideas, or 
pressured speech.  There were no obsessive thoughts or 
compulsive actions.  The veteran denied being actively 
suicidal or homicidal.  He was diagnosed as having PTSD and 
the severity of his psychosocial stressors were assessed as 
being moderate.  The highest level of adaptive functioning in 
the past year appeared to be 60 on a global assessment of 
functioning (GAF) scale.  

Also in September 1995 the veteran underwent a VA general 
examination at which time he complained of a toothache like 
ache all over his body and being very nervous.  He also said 
that he was unable to concentrate, had nightmares and 
flashbacks, and wanted to give up sometimes.  He said he 
stayed depressed.

In December 1995, the RO granted service connection for PTSD 
and assigned a 30 percent rating, effective April 14, 1994.

A VA mental health clinic note dated in January 1996 shows 
that the veteran was doing "fair," but was having a hard 
time coping with various psychosocial stressors such as no 
income.  He was prescribed medication and advised to keep 
himself as active as possible psychosocially.  He was 
diagnosed as having major affective disorder, recurrent, 
moderately severe in nature, in partial remission, and 
adjustment disorder with anxious and depressed mood, 
secondary to situational factors.

On file is March 1996 decision from the Social Security 
Administration finding that the veteran met the disability 
insurance status requirements of the SSA Act through March 
1998 due to severe impairments that included degenerative 
disc disease of the lumbar spine, depression, PTSD, 
personality disorder and continuing history of alcohol abuse. 

A VA mental health clinic note dated in April 1996 shows that 
the veteran was continuing to do "fair" and that "apart 
from the back pain, he [was] hanging in."  He was advised to 
stay on his medication, including Zoloft, and to keep himself 
as active psychosocially as possible.  The note indicates 
that no suicidal or homicidal ideation was entertained, and 
reflects diagnoses of major affective disorder, recurrent, 
moderate to moderate-severe in nature, in partial remission; 
and, adjustment disorder with anxious and depressed mood, 
secondary to physical illness and situational factors 
(chronic pain predominantly in the back).  The veteran was 
also diagnosed as having alcoholism in remission for the past 
three years.

In June 1996, the veteran filed a claim for an increased 
rating for his service-connected PTSD.  

At a VA examination in July 1996, the veteran reported that 
he was nervous all the time and felt like he "could not wipe 
Vietnam off of his mind."  He complained of waking up 
screaming, getting very paranoid, suspicious and distrustful.  
He had marked feelings of depression and recurrent nightmares 
of events in Vietnam.  He did not take drugs and had not 
drank in three years.  He was easily irritated, startled, had 
intrusive thoughts, and temper problems.  He felt 
uncomfortable around people.  He lived with his wife of 27 
years and they had been divorced once for about four or five 
months.  He had two children.  On examination, the veteran 
was casually dressed and was generally pleasant and 
cooperative.  He was well-oriented to time, place and person.  
There was no evidence of any active hallucinations or 
delusions.  His attention and concentration were normal.  His 
memory and recall for recent events was slightly impaired.  
There was no evidence of any looseness of associations, 
flight of ideation or pressured speech.  There were no 
obsessive thoughts or compulsive actions.  He denied being 
actively suicidal or homicidal.  He was diagnosed on Axis I 
as having PTSD and alcohol dependency, by history.  The 
severity of his psychosocial stressors were found to be 
moderate, and he was given a global assessment of functioning 
score of 60.  The examiner said that the veteran continued to 
have problems with his PTSD and there had been no major 
change in his condition since his last evaluation in 
September 1995.

In an August 1996 rating decision, the RO continued the 
veteran's 30 percent rating for PTSD.

In his substantive appeal dated in April 1997, the veteran 
said that his PTSD was getting worse and he was entitled to a 
higher rating.

At a VA examination in July 1997, the veteran reported 
problems with depression, feelings of hopelessness and 
helplessness, and feeling tired and run-down.  He reported 
problems with nerves, panic attacks, palpitations, smothering 
feelings, hyperventilation, and anger control.  He reported 
flashbacks and nightmares one to two times a week brought on 
mostly by stress when in pain.  He was paranoid at times and 
did not trust people.  He was also having financial concerns.  
He lived with his wife of 29 years whom he was previously 
divorced from for six months, but then remarried.  He had two 
children.  On examination the veteran was casually dressed, 
appropriately groomed, and appeared to be in distress because 
of his back.  In general he was pleasant and cooperative with 
appropriate flow and content of conversation.  He was well 
oriented to time, place and person.  There was no evidence of 
any active hallucinations or delusions.  Attention and 
concentration were impaired.  He had difficulty with mental 
calculations and serial sevens.  There was no evidence of any 
looseness of associations, flight of ideation or pressured 
speech.  There was no obsessive thoughts or compulsive 
actions.  The veteran denied being actively suicidal or 
homicidal.  The veteran was diagnosed as having PTSD.  The 
severity of his psychosocial stressors was moderate, and he 
was given a GAF score of 55 to 60.  The examiner opined that 
the veteran had problems with chronic recurrent depression 
and had symptoms of PTSD.  He also noted the veteran's back 
problems and said that a combination of his physical and 
psychiatric impairment made him disabled from being gainfully 
employed.  He added that the extent of the veteran's 
psychiatric problems was moderate.

The RO continued the veteran's 30 percent rating for his PTSD 
in a September 1997 rating decision.

In an October 1997 statement, the veteran said that he 
deserved at least a 70 percent rating for the mental anguish 
and torment he and his family were going through. On a May 
1998 VA Form 9, he requested that he be awarded an 80 percent 
rating for his PTSD.

VA social work clinic notes and mental health clinic notes in 
1997 and 1998 show that overall the veteran had positive 
self-reports and no major stressors or suicidal ideation.  
His GAF scores ranged from 60 to 90.

In a May 1998 decision, the Social Security Administration 
found that the veteran had met the disability insured status 
requirements of its Act as of January 1, 1997, due to a back 
disability. 

At a videoconference hearing in September 1998, the veteran 
testified that his nerves were so bad that he could hardly do 
anything and his VA doctor, whom he saw every three months, 
told him it was getting worse.  He said he stopped going to 
Vet Center groups because that made it worse.  He said he 
couldn't stand being around people and didn't have any 
friends.  He said that on a good night he got between three 
and four hours of sleep a night.  He said that he spent the 
majority of the day in his room.  He denied engaging in 
social activities and said that once in a while he would go 
to the grocery store with his wife, but always waited in the 
parking lot.  He reported being startled by loud noises and 
having panic attacks twice a week.  He said he was depressed 
all the time and had trouble concentrating.  He said that he 
tended to isolate himself from his family and denied having a 
relationship with his brothers and sisters whom he said 
hadn't been in his house in five or six years.  He said that 
his daughter came over once in a while, but not too often, 
and that during such visits he would keep out of the way.  He 
said that his PTSD prevented him from working because he 
could not stand to be around people.  The veteran's spouse 
testified that soon after returning from Vietnam she noticed 
that the veteran had changed.  She said that he began having 
nightmares and began closing himself off from his friends and 
family.

At a VA mental health clinic in March 1999, the veteran 
reported that he was doing pretty good.  He said that 
medication had aided with his sleep, approximately five hours 
a night, but he still had episodic nightmares.  Findings 
revealed him to be alert and oriented times three.  He had a 
positive self-report and no stressors or anxiety were voiced.  
His affect was appropriate and there was no suicidal 
ideations or aggressive thoughts.  His current GAF was 85.

The veteran presented to a VA mental health clinic in April 
1999 for a four month follow-up for his PTSD.  On examination 
he was well-groomed, cooperative, friendly, with activity and 
speech that neither slowed nor accelerated from the norm.  
His thought content was not psychotic, suicidal or homicidal.  
Emotionally, he was depressed to a moderate degree, with a 
normal range of affect and mild anxiety.  Physical pain added 
to his depression.  Memory and orientation were intact.  He 
was to continue on his prescribed medications of Valium, 
Trazodone, Zoloft and Benadryl and follow-up in three months.  
He was given a GAF score of 65.

At a VA medical facility in May 1999, the veteran complained 
of depression and anxiety and worsening nightmares.  He had 
chronic pain, depression, anxiety and agitation.  He felt 
useless and worthless and was unable to talk to people or mix 
with people.  He denied any suicidal plans.  He wife said 
that he was becoming senile and could not remember the names 
of people.  He had no hobbies or interests and stayed to 
himself.  He has not worked since injuring his back in 1993.  
The examiner noted that the veteran was able to take care of 
personal chores, but relayed the veteran's report of being 
upset most of the time and forgetful.  He was diagnosed as 
having PTSD that was moderately severe in nature.  He also 
had associated major depression, recurrent, mild to moderate 
with paranoid ideations.  His psychosocial stressors were 
assessed as moderate, and he was given a GAF score of 55.  
The examiner said that there was no doubt that the veteran 
was depressed and anxious and was having a hard time coping.  
He said that the veteran was having a hard time interacting 
which had affected him socially and occupationally, as well 
as industrially.  The examiner said that taking into 
consideration the veteran's social and emotional condition, 
he did not feel that he was a candidate for rehabilitation 
services or gainful employment.  He said the veteran 
definitely needed to continue outpatient treatment.  

In June 1999, the RO received records from the Social 
Security Administration that included medical records dated 
in 1994 and 1995.  

The claims file contains outpatient records from the VA 
mental health clinic in 1999 and 2000 showing that the 
veteran reported for follow-up visits every three to four 
months.  Findings were consistent in showing that the veteran 
was adequately groomed and his thought content was not 
psychotic, suicidal or homicidal.  His mood was mildly 
depressed with a normal range of affect and anxiety in the 
moderate range.  His GAF score ranged from 60 to 65.  

At a VA examination in November 2000, the veteran complained 
of being very nervous, anxious and edgy.  He also complained 
of experiencing recurrent bad dreams twice a week, nightmares 
and flashbacks.  He had hopeless and helpless feelings and 
felt tired and run down.  He also reported becoming easily 
irritable, upset and angry.  He said he felt like he was 
hateful and mad at the whole world.  The veteran's spouse, 
who accompanied him to the examination, said that the veteran 
had become a recluse and was not fun anymore.  She said he 
never laughed and never wanted to go out.  The veteran and 
his wife said that the veteran was getting progressively 
worse.  On examination the veteran was casually dressed and 
was oriented to time, place and person.  There was no 
evidence of active hallucinations or delusions.  Attention 
and concentration were impaired.  He had difficulty with 
mental calculations.  There was no evidence of looseness of 
associations, flight of ideations, or pressured speech.  
There were no obsessive thoughts or compulsive actions.  The 
veteran denied being actively suicidal or homicidal.  The 
examiner said that the veteran continued to have problems 
with chronic delayed PTSD.  He said that he had reviewed the 
veteran's claims file, the new and old criteria of VA's 
rating schedule pertaining to PTSD, and the veteran's SSA 
records.  He opined that the veteran's psychiatric problems 
seemed to have interfered with him socially as well as 
industrially on an ongoing basis, and that the veteran 
appeared to have gotten worse since he stopped drinking in 
1994.  The severity of the veteran's psychosocial stressors 
were found to be moderate, and he was given a GAF score of 
55.

VA mental health clinic notes in 2001 show that the veteran 
continued to report for follow-up visits every three to four 
months and his diagnosis and medications remained unchanged.  
Findings were consistent in showing that the veteran was 
adequately groomed with a thought content that was not 
psychotic or dangerous.  Mood was mildly depressed with 
normal range of affect and anxiety in the mild to moderate 
range.  His GAF scores ranged from 58 to 60.  A December 2001 
mental health clinic note shows that the veteran was looking 
forward to a family time at the upcoming holiday and was 
presently satisfied with the relationship with his wife.

In a January 2002 rating decision, the RO increased the 
veteran's rating for PTSD from 30 to 50 percent disabling, 
effective June 20, 1996.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9411 (in effect prior to November 7, 1996).  
This code provides that a 50 percent rating is assigned when 
the ability to maintain effective or favorable relationships 
with people is considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating is assigned where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contact except the most intimate be so adversely affected as 
to result in virtual isolation in the community, or that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activity resulting in profound retreat from 
mature behavior.  Finally, if the veteran is demonstrably 
unable to obtain or maintain employment, a total rating is 
warranted.  In regard to the above-noted criteria, the Court 
held that the Secretary's interpretation that the three 
criteria set forth in Diagnostic Code 9411 were each an 
independent basis for granting a 100 percent disability 
evaluation was reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under the new regulation, the evaluation criteria 
have substantially changed, focusing on the individual 
symptoms as manifested throughout the record, rather than on 
medical opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.  
See VAOPGCPREC 11-97 (March 26, 1997).

This revised code provides that a 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.  

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to consideration of 
the claim under the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the amended or current rating criteria may apply.  
Accordingly, the Board will evaluate the veteran's PTSD under 
both the old and new criteria, just as the RO did when it 
issued its January 2002 decision.

After a careful review of the record, the Board finds that 
the current severity of the veteran's service-connected PTSD 
does not approximate a higher than 50 percent rating under 
either the new or old rating criteria. 

In terms of the old criteria, VA regulation specified that 
the severity of a psychiatric disability be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
38 C.F.R. § 4.130 (in effect prior to November 7, 1996). 

Regarding symptomatology, VA treatment records and 
examination reports from 1996 to the present have been fairly 
consistent in showing that the veteran's predominant symptoms 
are slightly impaired attention and concentration, slightly 
impaired memory and recall for recent events, bad dreams 
(approximately twice a week), and anxiety and depression in 
the mild to moderate range.  This symptomatology is simply 
not of the persistence and severity that is contemplated in a 
70 percent rating for severe impairment in the ability to 
obtain or retain employment.  In terms of actual employment, 
the veteran has not worked for many years, since 1994, but 
the reason he stopped working was due to a work-related back 
injury, not because of his PTSD symptomatology.  A Social 
Security Administration determination in March 1996 found 
that the veteran had met the disability insured status 
requirements of the Social Security Administration from 1994 
through March 1998 due to severe impairments that included 
degenerative disc disease of the lumbar spine, depression, 
PTSD, personality disorder and continuing history of alcohol 
abuse.  Thus, the veteran's poor work history is not solely 
supported by the veteran's PTSD disability picture.  See 
38 C.F.R. § 4.130 (in effect prior to November 7, 1996).  In 
terms of the veteran's PTSD symptomatology alone, the most 
recent VA examiner opined in November 2000 that "[the 
veteran's] psychiatric problems seem to have interfered with 
him socially as well as industrially on an ongoing basis."  
This is consistent with considerable industrial impairment.  

Although the evidence is clear in showing that the veteran is 
impaired in his ability to establish and maintain affective 
or favorable relationships and has essentially cut himself 
off from everyone except his immediate family, he has been 
able to maintain adequate relationships with his immediate 
family.  In this regard, he has been married to his wife for 
over 30 years and stays in touch with his two children.  At a 
recent VA mental health clinic visit in December 2001, the 
veteran said that he was looking forward to family time at 
the upcoming holidays and seemed satisfied with the 
relationship with his wife at that time.  Accordingly, the 
veteran's ability to obtain and establish effective or 
favorable relationships with people is most consistent with 
considerable impairment as opposed to severe impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

Although the veteran and his wife testified in 1999 that the 
veteran's symptoms had worsened, the medical evidence does 
not bear this out; rather, it shows that his symptoms have 
consistently been in the moderate range.  Specifically, VA 
examination reports in September 1995, July 1996, July 1997 
and November 2000 all assess the veteran's psychosocial 
stressors to be moderate and assign him a GAF score between 
55 and 65.  VA mental health records since 1996 have also 
been consistent in assessing the veteran's GAF score between 
55 and 65 (with the exception of a March 1999 VA mental 
health clinic record which reflects a GAF score of 85).  

A GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  4th edition of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM IV), at page 32.  
In Carpenter v. Brown, 8 Vet. App. 240 (1995), the Court of 
Appeals for Veterans Claims (CAVC) recognized the importance 
of the GAF score and the interpretations of the score.  In 
light of the embracing of the GAF scale, its definition, and 
the use of the 4th edition of DSM IV in Carpenter, the Board 
concludes that the GAF score and the meaning of the score may 
be considered without prejudice to the veteran.

With respect to the veteran's GAF scores of 55 to 65, the 
CAVC has noted that a 55 to 60 score indicates "moderate 
difficulty in social, occupational, or school functioning."  
Carpenter, 8 Vet. App. at 242.  Although the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
it is in this case the most appropriate classification based 
on the veteran's symptomatology and entire history as laid 
out above.  See 38 C.F.R. § 4.130 (in effect prior to 
November 7, 1996).

Turning to the new criteria, the veteran's symptomatology 
does not meet the criteria for a 70 percent rating for 
occupational and social impairment.  VA examination reports 
in July 1996, July 1997 and November 2000 all show that the 
veteran was casually dressed and adequately groomed, was 
well-oriented to time, place and person.  He showed no 
evidence of looseness of association, flight of ideation or 
pressured speech.  He had no obsessive thoughts or compulsive 
actions, and no suicidal or homicidal ideation.  VA treatment 
records from the mental health clinic in 1999 and 2000 show 
that the veteran's mood was mildly depressed and his affect 
was in the normal range.  They also show that the veteran was 
still married to his wife and kept in contact with his 
children.  In short, these findings simply do not meet the 
new version of the new rating criteria for a 70 percent 
rating for his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective November 7, 1996).

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing that the veteran's PTSD 
symptomatology alone has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) and, in fact, the veteran stopped working many 
years ago due to a back injury.  Moreover, this disability 
has not been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  As far as 
hospitalization, the only hospitalization on record that 
pertains to the veteran's psychiatric symptoms occurred in 
1995 and was associated with a change in the veteran's 
medication for major depressive disorder.  Thus, in the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand any of the claims for higher 
initial evaluations to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the reasons expressed above, the Board finds that the 
claim for a rating higher than 50 percent for the veteran's 
service-connected PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to a rating greater than 50 percent for the 
veteran's service-connected PTSD is denied.



		
	JAMES L. MARCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

